Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 02/12/2021.
Claims 3, 12, 21 and 24-41 are cancelled by the applicants.
Claims 1 and13 are amended by the applicants.
Claims 1-2, 4-11, 13-20, 22-23 and 42 are pending. 

Examiner’s Interview summary
In view of expedite the prosecution, examiner proposed (03/16/2021) amendment to Mr. Jaech [41,091] then later (03/30/2021) to Mr. Liu [75,058] and then received call (04/05/2021) from Ms. Pang [54,550] that applicants needs more time to consider the proposed amendment and would like to request an Office Action. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-11, 16, 14, 17-20, 22-23 and 42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10497473. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following observations.
Instant Claim
10497473 Claim
--(here claim 4, which depends on claim 2, which depends on claim 1 and thus, contains all of the limitations of claim 1 and 2)--
1. A method of producing a sensor control device that comprises a processor, radio frequency (RF) communication circuitry, a non-transitory and non-volatile writable memory, and a non-transitory and non-volatile read-only memory (ROM) having a first command handler stored thereon, wherein the first command handler is capable of executing a first RF command, the method comprising: inputting a lookup data structure and a second command handler into the writable memory of the sensor control device; and programming the sensor control device to determine whether a received RF command is to be executed by the second command handler stored in the writable memory or by the first command handlers stored in the ROM based at least is part by reference to the 
2. The method of claim 1, 
wherein the lookup data structure includes an identifier for the second command handler and an identifier for the command that is executable by the second command handler.
4. The method of claim 2, 
wherein the sensor control device is programmed to execute the received RF command with the second command handler if the identifier for the received RF command is located in the lookup data structure and is associated with the identifier for the second command handler.

5. The method of claim 4, wherein the identifier for the second command handler is a memory pointer.

6. The method of claim 1, wherein the second command handler is a replacement command handler for the first command handler, and 

7. The method of claim 1, wherein the second command handler is capable of executing a new RF command not executable by the first command handler.

8. The method of claim 1, wherein the sensor control device comprises a serial interface and wherein the second command handler and the lookup data structure are input into the writable memory through the serial interface.

9. The method of claim 8, wherein the sensor control device comprises a boundary scan architecture, and the serial interface provides access to the boundary scan architecture.

10. The method of claim 8, wherein the writable memory has a memory input/output 

11. The method of claim 1, wherein the second command handler and the lookup data structure are input into the writable memory using the RF communication circuitry.



1. A method of producing a sensor control device that comprises a processor, radio frequency (RF) communication circuitry, a non-transitory and non-volatile writable memory, and a non-transitory and non-volatile read-only memory (ROM) having a first command handler stored thereon, wherein the first command handler is capable of executing a first RF command, the method comprising: inputting a lookup data structure and a second command handler into the writable memory of the sensor control device; and programming the sensor control device to determine whether a received RF command is to be executed by the second command handler stored in the writable memory or by the first command handler stored in the ROM based at least in part by reference to the 

wherein the lookup data structure includes an identifier for the second command handler and an identifier for an RF command that is executable by the second command handler, and 
wherein the sensor control device is programmed to execute the received RF command with the second command handler if the identifier for the received RF command is located in the lookup data structure and is associated with the identifier for the second command handler.

2. The method of claim 1, wherein the identifier for the second command handler is a memory pointer.

3. The method of claim 1, wherein the second command handler is a replacement command handler for the first command handler, and 

4. The method of claim 1, wherein the second command handler is capable of executing a second RF command not executable by the first command handler.

5. The method of claim 1, wherein the sensor control device comprises a serial interface and wherein the second command handler and the lookup data structure are input into the writable memory through the serial interface.

6. The method of claim 5, wherein the sensor control device comprises a boundary scan architecture, and the serial interface provides access to the boundary scan architecture.

7. The method of claim 5, wherein the writable memory has a memory input/output 

8. The method of claim 1, wherein the second command handler and the lookup data structure are input into the writable memory using the RF communication circuitry.
(here claim 16, which depends on claim 15, which depends on claim 13 and thus, contains all of the limitations of claim 15 and 16)--
13. A method of executing a received radio frequency (RF) command in a sensor control device, wherein the sensor control device comprises RF communication circuitry, a processor, a non-transitory and non-volatile read-only memory (ROM), and a non-transitory writable memory, wherein a first command handler is stored in the ROM, the first command handler being capable of executing a first RF command, and wherein a lookup data structure and a second command 
15. The method of claim 13, 
wherein the lookup data structure includes a command identifier for the second RF command and a handler identifier for the second command handler, wherein the command identifier is associated with the handler identifier in the lookup data structure.
16. The method of claim 15, 


14. The method of claim 13, wherein the writable memory is non-volatile writable memory.

17. The method of claim 16, wherein the appropriate command handler is determined to be the first command handler if the lookup data structure does not contain a command identifier that matches the command identifier for the received RF command.

18. The method of claim 13, wherein a third command handler configured to execute the first RF command is stored in the writable memory, wherein the lookup data structure includes a command identifier associated with a handler identifier for the third command 

19. The method of claim 15, wherein the lookup data structure includes a plurality of command identifiers and a plurality of handler identifiers for a plurality of new command handlers, each of the plurality of command identifiers being associated with one of the plurality of handler identifiers.

20. The method of claim 15, wherein the handler identifier is a memory pointer.

22. The method of claim 13, wherein the sensor control device is adapted for use in an in vivo analyte monitoring system, the sensor control device comprising a patch for coupling the sensor control device to the skin 

23. The method of claim 22, wherein steps (a)-(c) are performed after the sensor has been inserted through the user's skin and while positioned in the skin.

42. The method of claim 13, wherein the appropriate command handler is determined to be the first command handler if an end of the lookup data structure is read without reading a command identifier for the received RF command.



9. A method of executing a received radio frequency (RF) command in a sensor control device, wherein the sensor control device comprises RF communication circuitry, a processor, a non-transitory and non-volatile read-only memory (ROM), and a non-transitory writable memory, wherein a first command handler is stored in the ROM, the first command handler being capable of executing a first RF command, and wherein a lookup data structure and a second command 

wherein the lookup data structure includes a command identifier for the second RF command and a handler identifier for the second command handler, wherein the command identifier is associated with the handler identifier in the lookup data structure, and 


10. The method of claim 9, wherein the writable memory is non-volatile writable memory.

11. The method of claim 9, wherein the appropriate command handler is determined to be the first command handler if the lookup data structure does not contain a command identifier that matches the command identifier for the received RF command.

12. The method of claim 9, wherein a third command handler configured to execute the first RF command is stored in the writable memory, wherein the lookup data structure includes a command identifier associated with a handler identifier for the third command 

13. The method of claim 9, wherein the lookup data structure includes a plurality of command identifiers and a plurality of handler identifiers for a plurality of command handlers, each of the plurality of command identifiers being associated with one of the plurality of handler identifiers.

14. The method of claim 9, wherein the handler identifier is a memory pointer.

15. The method of claim 9, wherein the sensor control device is adapted for use in an in vivo analyte monitoring system, the sensor control device comprising a patch for coupling the sensor control device to the skin 

16. The method of claim 15, wherein steps (a)-(c) are performed after the sensor has been inserted through the user's skin and while positioned in the skin.

17. The method of claim 9, wherein the appropriate command handler is determined to be the first command handler if an end of the lookup data structure is read without reading a command identifier for the received RF command.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 4-11, 13-20, 22-23 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20110213225 to Bernstein et al. in view of USPN 20140012116 to Okuyama.
Per claim 1:
Bernstein discloses:
1. A method of producing a sensor control device that comprises a processor, radio frequency (RF) communication circuitry, a non-transitory and non-volatile writable memory (Paragraph [0087] “These devices may be functionalized to store data as a data logger”), and a non-transitory and non-volatile read-only memory (ROM) having a first command handler stored thereon (Paragraph [0125] “read only memory (ROM) and the like, to store data and programming and/or control logic or routines to perform the operations”), wherein the first command handler is capable of executing a first RF command (Paragraph [0195] “electronics may be configured to detect an RF control command (ping signal) from the display device 120”), the method comprising: 
inputting command handler into the writable memory of the sensor control device (Paragraph [0087] “an input component 121 such as a button, actuator, a touch sensitive switch, a capacitive switch, pressure sensitive switch, jog wheel or the like, to input data or command to ; and 
programming the sensor control device to determine whether a received RF command is to be executed by the second command handler stored in the writable memory or by the first original command handlers stored in the ROM (Paragraph [0069] “programming stored in memory for execution by one or more microprocessors and/or ASICs to generate and transmit the one or more request command”; Paragraph [0125] “PCB 411 includes a data processing or control unit such as one or more microprocessors and/or ASICs, one or more memory or data storage devices such as random access memory (RAM), read only memory (ROM) and the like, to store data and programming and/or control logic or routines to perform the operations related to the processing of signals received from analyte sensor 401”; Paragraph [0203] “a preset number of specific events (i.e., original) may be fined and stored… events may include, but not limited to… RF data read command”).

Bernstein does not explicitly disclose a lookup data structure and a second command handler, based at least is part by reference to the received RF command in the lookup data structure.
However, Okuyama discloses in an analogous computer system a lookup data structure and a second command handler (Paragraph [0250] “storing the data and the table in memory 417”), based at least is part by reference to the received RF command in the lookup data structure (Paragraph [0102] “FIG. 4, RF-ID tag 7 has  Memory 71 stores the control information corresponding to panel 3 onto which RF-ID tag 7 is fixedly attached.  Here, the control information is defined as information for the control programs executed by blood sugar level measuring apparatus 100, for example, information which is for indentifying the control programs”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of a lookup data structure and a second command handler, based at least is part by reference to the received RF command in the lookup data structure as taught by Okuyama into the method of monitoring an analyte in body fluid as taught by Bernstein. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of a lookup data structure and a second command handler, based at least is part by reference to the received RF command in the lookup data structure to provide an efficient technique for having a data structure an identifier for the command so that the command is retrieved and executed as expected.

Per claim 2:
The rejection of claim 1 is incorporated and further, Bernstein does not explicitly disclose wherein the lookup data structure includes an identifier for the second command handler and an identifier for the command that is executable by the second command handler.
However, Okuyama discloses in an analogous computer system wherein the lookup data structure (Paragraph [0250] “storing the data and the table in  includes an identifier for the second command handler and an identifier for the command that is executable by the second command handler (Paragraph [0102] “FIG. 4, RF-ID tag 7 has memory 71… Memory 71 stores the control information corresponding to panel 3 onto which RF-ID tag 7 is fixedly attached.  Here, the control information is defined as information for the control programs executed by blood sugar level measuring apparatus 100, for example, information which is for indentifying the control programs”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the lookup data structure includes an identifier for the second command handler and an identifier for the command that is executable by the second command handler as taught by Okuyama into the method of monitoring an analyte in body fluid as taught by Bernstein. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the lookup data structure includes an identifier for the second command handler and an identifier for the command that is executable by the second command handler to provide an efficient technique for having a data structure an identifier for the command so that the command is retrieved and executed as expected.

Per claim 4:
The rejection of claim 2 is incorporated and further, Bernstein does not explicitly disclose wherein the sensor control device is programmed to execute the received RF command with the 
However, Okuyama discloses in an analogous computer system wherein the sensor control device is programmed to execute the received RF command with the second command handler if the identifier for the received RF command is located in the lookup data structure and is associated with the identifier for the second command handler (Paragraph [0112] “Control section 11 reads and executes the control program, corresponding to the control information which is read from current RF-ID tag 7, among a plurality of control programs in program memory 12, in response to the command issued from control program instruction section 13”). 
The feature of providing wherein the sensor control device is programmed to execute the received RF command with the second command handler if the identifier for the received RF command is located in the lookup data structure and is associated with the identifier for the second command handler would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 5:
The rejection of claim 4 is incorporated and further, Bernstein disclose: 
5. The method of claim 4, wherein the identifier for the second command handler is a memory pointer (Paragraph [0265] “the memory or storage employed for this purpose may be addressable, and used as a circular buffer, with a pointer”). 

Per claim 6:
The rejection of claim 1 is incorporated and further, Bernstein disclose: 
6. The method of claim 1, wherein the second command handler is a replacement command handler for the first command handler (Paragraph [0184] “control unit 1610 accesses data or software routines stored in the memory 1620 to update, store or replace stored data or information in the memory 1620”), and wherein the sensor control device is programmed to execute the received RF command with the replacement command handler (Paragraph [0184] “control unit 1610 accesses data or software routines stored in the memory 1620 to update, store or replace… software routines for execution”).

Per claim 7:
The rejection of claim 1 is incorporated and further, Bernstein disclose: 
7. The method of claim 1, wherein the second command handler is capable of executing a new RF command not executable by the first command handler (Paragraph [0214] “IG. 19 which illustrates data and/or commands exchange between on body electronics 110 and display device 120… received initial signal 1921 includes RF… retrieve and execute one or more software routines to extract the data stream from the envelope detector 1904”).

Per claim 8:

8. The method of claim 1, wherein the sensor control device comprises a serial interface and wherein the second command handler and the lookup data structure are input into the writable memory through the serial interface (Paragraph [0012] “Data communication between display devices and the electronics units coupled to the sensor may be implemented serially”).

Per claim 9:
The rejection of claim 8 is incorporated and further, Bernstein disclose: 
9. The method of claim 8, wherein the sensor control device comprises a boundary scan architecture, and the serial interface provides access to the boundary scan architecture (Paragraph [0073] “display devices include one or more wired or wireless communications ports such as USB, serial, parallel, or the like, configured to establish communication between a display device and another unit”).

Per claim 10:
The rejection of claim 8 is incorporated and further, Bernstein disclose: 
10. The method of claim 8, wherein the writable memory has a memory input/output (I/O) bus that provides read and write access to the memory, wherein the serial interface is directly externally accessible and the memory I/O bus is not directly externally accessible (Paragraph [0184] “control unit 1610 accesses data or software routines stored in the memory 1620 to update, store or replace stored .

Per claim 11:
The rejection of claim 1 is incorporated and further, Bernstein disclose: 
11. The method of claim 1, wherein the second command handler and the lookup data structure are input into the writable memory using the RF communication circuitry (Paragraph [0243] “FIG. 1, display device 120 includes control unit 2150 operatively coupled to the components as shown in the Figure including input/user interface 2151… RFID transceiver 2156… operatively coupled to matching circuit/filter 2155”).

Per claim 13:
Bernstein discloses:
 13. A method of executing a received radio frequency (RF) command in a sensor control device (Paragraph [0195] “electronics may be configured to detect an RF control command (ping signal) from the display device 120”), wherein the sensor control device comprises RF communication circuitry, a processor, a non-transitory and non-volatile read-only memory (ROM), and a non-transitory writable memory (Paragraph [0087] “These devices may be functionalized to store data as a data logger”), wherein a the first command handler is stored in the ROM, the first command handler being capable of executing a first RF command (Paragraph [0196] “body electronics 110 and the display device 120 may be , and the method being performed by the electrical sensor control device and comprising: 
(a) receiving an RF command over an RF communication path from a reader device (Paragraph [0196] “the display device 120 is configured to interrogate the on body electronics 110 (associated with an RFID tag) over an RF communication link”); 
an appropriate command handler with which to execute the received RF command from among the first command handler and the second command handler (Paragraph [0069] “programming stored in memory for execution by one or more microprocessors and/or ASICs to generate and transmit the one or more request command”; Paragraph [0125] “PCB 411 includes a data processing or control unit such as one or more microprocessors and/or ASICs, one or more memory or data storage devices such as random access memory (RAM), read only memory (ROM) and the like, to store data and programming and/or control logic or routines to perform the operations related to the processing of signals ; and 
(c) executing the received RF command with the appropriate command handler (Paragraph [0184] “control unit 1610 accesses data or software routines stored in the memory 1620 to update, store or replace… software routines for execution”).

Bernstein does not explicitly disclose wherein a lookup data structure and a second command handler are stored in the writable memory, the second command handler being capable of executing a second RF command, (b) determining, at least in part by referencing the RF command in the lookup data structure.
However, Okuyama discloses in an analogous computer system wherein a lookup data structure and a second command handler are stored in the writable memory (Paragraph [0098] “Control program instruction section 13 commands control section 11 to read a certain control program from program memory 12”), the second command handler being capable of executing a second RF command (Paragraph [0103] “RF-ID reading antenna 8 receives the control information from RF-ID tag 7… Control program instruction section 13 commands control section 11 to execute the corresponding control program among programs stored in program memory 12”), (b) determining, at least in part by referencing the RF command in the lookup  (Paragraph [0102] “FIG. 4, RF-ID tag 7 has memory 71… Memory 71 stores the control information corresponding to panel 3 onto which RF-ID tag 7 is fixedly attached.  Here, the control information is defined as information for the control programs executed by blood sugar level measuring apparatus 100, for example, information which is for indentifying the control programs”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein a lookup data structure and a second command handler are stored in the writable memory, the second command handler being capable of executing a second RF command, (b) determining, at least in part by referencing the RF command in the lookup data structure as taught by Okuyama into the method of monitoring an analyte in body fluid as taught by Bernstein. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein a lookup data structure and a second command handler are stored in the writable memory, the second command handler being capable of executing a second RF command, (b) determining, at least in part by referencing the RF command in the lookup data structure to provide an efficient technique for having a data structure with a reference for the command so that the command is retrieved and executed as expected.

Per claim 14:
Bernstein discloses:
(Paragraph [0107] “FIG. 1, in certain embodiments, software algorithm(s) for execution by data processing module 160 may be stored in an external memory device such as an SD card, microSD card, compact flash card, XD card, Memory Stick card, Memory Stick Duo card, or USB memory stick/device”).

Per claim 15:
The rejection of claim 13 is incorporated and further, Bernstein does not explicitly disclose wherein the lookup data structure includes a command identifier for the second RF command and a handler identifier for the second command handler, wherein the command identifier is associated with the handler identifier in the lookup data structure.
However, Okuyama discloses in an analogous computer system wherein the lookup data structure includes a command identifier for the second RF command and a handler identifier for the second command handler, wherein the command identifier is associated with the handler identifier in the lookup data structure (Paragraph [0103] “RF-ID reading antenna 8 receives the control information from RF-ID tag 7, and the information is read by reader/writer 16 of apparatus main body 1. Control program instruction section 13 commands control section 11 to execute the corresponding control program among programs stored in program memory 12, in response to the control information which is read by reader/writer 16”). 
The feature of providing wherein the lookup data structure includes a command identifier for the second RF command and a handler identifier for the second command handler, wherein 

Per claim 16:
The rejection of claim 15 is incorporated and further, Bernstein disclose: 
16. The method of claim 15, wherein the appropriate command handler is determined to be the second command handler (Paragraph [0217] “wake up command including the serial number is received by on body electronics 110… executes routines 1903, 1904, and 1905… when the RF energy received with the wakeup signal”) if a command identifier for the received RF command matches the command identifier for the second RF command (Paragraph [0217] “body electronics 110 determines whether the received serial number (which was received with the wake up command) matches its own stored serial number 1906”).

Per claim 17:
The rejection of claim 16 is incorporated and further, Bernstein disclose: 
17. The method of claim 16, wherein the appropriate command handler is determined to be the first command handler if the lookup data structure does not contain a command identifier that matches the command identifier for the received RF command (Paragraph [0217] “If the two serial numbers do not match, routine returns to the beginning where on body electronics 110 is again placed in inactive shelf mode 1902… if on body electronics 110 determines .

Per claim 18:
The rejection of claim 13 is incorporated and further, Bernstein does not explicitly disclose wherein a third command handler configured to execute the first RF command is stored in the writable memory, wherein the lookup data structure includes a command identifier associated with a handler identifier for the third command handler, and wherein the appropriate command handler is determined to be the third command handler if the command identifier in the lookup data structure matches a command identifier for the received RF command.
However, Okuyama discloses in an analogous computer system wherein a third command handler configured to execute the first RF command is stored in the writable memory, wherein the lookup data structure includes a command identifier associated with a handler identifier for the third command handler (Paragraph [0114] “when sensor chip SC is provided with a function for identifying a model thereof, by identifying the model, it is determined whether the model matches with the model information of apparatus main body 1 or the model information included in the control information which is stored in RF-ID tag 7 of panel 3”), and wherein the appropriate command handler is determined to be the third command handler if the command identifier in the lookup data structure matches a command identifier for the received RF command (Paragraph [0115] “determining whether the control information is received .
The feature of providing wherein a third command handler configured to execute the first RF command is stored in the writable memory, wherein the lookup data structure includes a command identifier associated with a handler identifier for the third command handler, and wherein the appropriate command handler is determined to be the third command handler if the command identifier in the lookup data structure matches a command identifier for the received RF command would be obvious for the reasons set forth in the rejection of claim 13.

Per claim 19:
The rejection of claim 15 is incorporated and further, Bernstein does not explicitly disclose wherein the lookup data structure includes a plurality of command identifiers and a plurality of handler identifiers for a plurality of new command handlers, each of the plurality of command identifiers being associated with one of the plurality of handler identifiers.
However, Okuyama discloses in an analogous computer system wherein the lookup data structure includes a plurality of command identifiers and a plurality of handler identifiers for a plurality of new command handlers, each of the plurality of command identifiers being associated with one of the plurality of handler identifiers (Paragraph [0097] “Program memory 12 stores a plurality of control programs which are read by control section 11 in order to execute functions”; Paragraph [0112] “Control section 11 reads and executes the control .
The feature of providing wherein the lookup data structure includes a plurality of command identifiers and a plurality of handler identifiers for a plurality of new command handlers, each of the plurality of command identifiers being associated with one of the plurality of handler identifiers would be obvious for the reasons set forth in the rejection of claim 13.

Per claim 20:
The rejection of claim 15 is incorporated and further, Bernstein disclose: 
20. The method of claim 15, wherein the handler identifier is a memory pointer (Paragraph [0265] “the memory or storage employed for this purpose may be addressable, and used as a circular buffer, with a pointer”).

Per claim 22:
The rejection of claim 13 is incorporated and further, Bernstein disclose: 
22. The method of claim 13, wherein the sensor control device is adapted for use in an in vivo analyte monitoring system (Paragraph [0249] “include one or more of a current glucose level from the analyte sensor, a current estimated rate of glycemic change, and a glucose trend history based on automatic readings acquired and stored in memory of on skin electronics”), the sensor control device comprising a patch for coupling the sensor (Paragraph [0288] “where the glucose measurement is obtained from an in vivo glucose sensor transcutaneously positioned under the skin layer of a user, and further having a portion of the sensor maintained in fluid contact with the ISF under the skin layer”).

Per claim 23:
The rejection of claim 22 is incorporated and further, Bernstein disclose: 
23. The method of claim 22, wherein steps (a)-(c) are performed after the sensor has been inserted through the user's skin and while positioned in the skin (Paragraph [0288] “the user of the analyte monitoring system may conveniently determine real time glucose information at any time, using the RFID communication protocol as described above”).

Per claim 42:
The rejection of claim 13 is incorporated and further, Bernstein does not explicitly disclose wherein the appropriate command handler is determined to be the first command handler if an end of the lookup data structure is read without reading a command identifier for the received RF command.
However, Okuyama discloses in an analogous computer system wherein the appropriate command handler is determined to be the first command handler if an end of the lookup data structure is read without reading a command identifier for the received RF command .
The feature of providing wherein the appropriate command handler is determined to be the first command handler if an end of the lookup data structure is read without reading a command identifier for the received RF command would be obvious for the reasons set forth in the rejection of claim 13.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.

	In response to the applicants’ argument/comments the “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications. See MPEP §804.

In response to applicant arguments that Claims 1 and 13 are distinguished from Okuyama, which fails to disclose choosing between a first command handler in ROM and a 
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, examiner has clearly recited appropriate portions for the rejected limitations. Particularly, the argued limitations above are taught by Bernstein, as taught by Bernstein that read only memory (ROM) and the like, to store data and programming and/or control logic or routines to perform the operations, see Paragraph [0125] e.g., routines are a first command handler in ROM and programming stored in memory for execution by one or more microprocessors and/or ASICs to generate and transmit the one or more request command, see Paragraph [0069] e.g., a second command handler in a writable memory. Thus, the arguments above are taught by the references Bernstein.


In response to applicant arguments that claims 1 and 13 disclose methods that are distinct from any possible combination of Bernstein and Okuyama. More specifically, the cited combination fails to disclose or make obvious "programming the sensor control device to determine whether a received RF command is to be executed by the second command handler stored in the writable memory or by the first command handler stored in the ROM based at least 
Examiner respectfully disagrees. In response to applicants arguments that combination fails to disclose or make obvious "programming the sensor control device to determine whether a received RF command is to be executed by the second command handler stored in the writable memory or by the first command handler stored in the ROM based at least in part by reference to the received RF command in the lookup data structure," as defined by claim 1, or "determining, microprocessors and/or ASICs, one or more memory or data storage devices such as random access memory (RAM), read only memory (ROM) and the like, to store data and programming and/or control logic or routines to perform the operations related to the processing of signals received from analyte sensor 401”; Paragraph [0203] “a preset number of specific events (i.e., original) may be fined and stored… events may include, but not limited to… RF data read command”. It’s not clear to Examiner what the applicants’ are trying to point out, as shown above and in the rejection above that the argued limitations are clearly taught by reference Bernstein. As far as limitations determining, at least in part by referencing the RF command in the lookup data structure, the secondary reference Okuyama teaches at Paragraph [0250] “storing the data and the table in memory 417 and Paragraph [0102] “FIG. 4, RF-ID tag 7 has memory 71… Memory 71 stores the control information corresponding to panel 3 onto which RF-ID tag 7 is fixedly attached.  Here, the control information is defined as information for the control programs executed by blood sugar level measuring apparatus 100, for example, information which is for indentifying the control programs. Thus, the combination of the references Bernstein and Okuyama discloses the above argued limitations and the rejection is maintained herein.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bernstein does not explicitly disclose a lookup data structure and a second command handler, based at least is part by reference to the received RF command in the lookup data structure. However, Okuyama discloses in an analogous computer system a lookup data structure and a second command handler, see Paragraph [0250] “storing the data and the table in memory 417 and based at least is part by reference to the received RF command in the lookup data structure, see Paragraph [0102] “FIG. 4, RF-ID tag 7 has memory 71… Memory 71 stores the control information corresponding to panel 3 onto which RF-ID tag 7 is fixedly attached.  Here, the control information is defined as information for the control programs executed by blood sugar level measuring apparatus 100, for example, information which is for indentifying the control programs. The motivation to incorporate the teaching of Okuyama with Bernstein would be to provide an efficient technique for having a data structure an identifier for the command so that the command is retrieved and executed as expected. Thus, the amalgamation of the references is proper and maintained herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

/Satish Rampuria/Primary Examiner, Art Unit 2193